As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 07663 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2012 Date of reporting period:9/30/2012 Item 1. Schedule of Investments. Special Opportunities Fund, Inc. Portfolio of Investments September 30, 2012 (Unaudited) INVESTMENT COMPANIES - 74.90% Shares Fair Value Closed-End Funds - 67.37% Aberdeen Israel Fund, Inc. $ Adams Express Company American Strategic Income Portfolio III Bancroft Fund, Ltd. Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) Central Europe & Russia Fund, Inc. Clough Global Opportunities Fund Diamond Hill Financial Trends Fund, Inc. Dividend & Income Fund, Inc. DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) Eaton Vance Risk Managed Diversified Equity Income Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Federated Enhanced Treasury Income Fund First Opportunity Fund, Inc. (a) Firsthand Technology Value Fund, Inc. (a) The GDL Fund Global Income & Currency Fund, Inc. The Greater China Fund, Inc. The India Fund, Inc. Liberty All-Star Equity Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Morgan Stanley Asia Pacific Fund, Inc. Morgan Stanley Institutional Fund, Inc. - Frontier Emerging Markets Portfolio (a)(c) The New Ireland Fund, Inc. Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Swiss Helvetia Fund, Inc. Taiwan Fund, Inc. The Thai Capital Fund, Inc. (a) The Thai Fund, Inc. The Tri-Continental Corporation The Zweig Total Return Fund, Inc. Auction Rate Preferred Securities - 5.09% (c)(i) Advent Claymore Convertible Securities & Income Fund 11 BlackRock California Municipal 2018 Term Trust - Series M7, 0.152% BlackRock Municipal 2018 Term Trust - Series W7, 0.168% Putnam Managed Municipal Income Trust 6 Putnam Municipal Opportunities Trust 6 Western Asset Premier Bond Fund - Series M, 0.060% 46 Business Development Company - 2.44% Equus Total Return, Inc. (a) MVC Capital, Inc. Total Investment Companies (Cost $81,948,703) PREFERRED STOCKS - 0.88% Oil and Gas Extraction - 0.66% Magnum Hunter Resources Corporation Real Estate Investment Trusts - 0.22% AG Mortgage Investment Trust, Inc. (a) Total Preferred Stocks (Cost $1,055,375) COMMON STOCKS - 26.03% Depository Credit Intermediation - 0.02% 1st Constitution Bancorp (a) Information Technology - 0.05% JP Morgan Asian IT Life Insurance - 1.65% Imperial Holdings, Inc. (a) Oil and Gas Field Exploration Services - 0.01% Zion Oil & Gas, Inc. (a) Pharmaceuticals Preparations - 1.68% Myrexis, Inc. (a) Real Estate Investment Trusts - 2.61% American Realty Capital Properties, Inc. Gyrodyne Company of America, Inc. (a) Healthcare Trust of America, Inc. Special Purpose Acquisition Vehicle - 19.52% Andina Acquisition Corporation (a)(b) Australia Acquisition Corporation (a) Azteca Acquisition Corporation (a) BGS Acquisition Corporation (a)(b) Blue Wolf Mongolia Holdings Corporation (a) Cazador Acquisition Corporation, Ltd. (a) China Growth Equity Investment, Ltd. (a) China VantagePoint Acquisition Company (a)(h) Empeiria Acquisition Corporation (a)(b) Global Cornerstone Holdings, Ltd. (a)(b) Global Eagle Acquisition Corporation (a) Hyde Park Acquisition Corp II (a) Infinity Cross Border Acquisition Corporation (a) Lone Oak Acquisition Corporation (a) Nautilus Marine Acquisition Corporation (a) Prime Acquisition Corporation (a) RLJ Acquisition, Inc. (a) ROI Acquisition Corporation (a)(b) SCG Financial Acquisition Corporation (a) Selway Capital Acquisition Corporation (a) Universal Business Payment Solutions Acquisition Corporation (a) Total Common Stocks (Cost $30,547,040) Principal Amount STRUCTURED LIFE SETTLEMENT NOTES - 0.25% Cedar Lane Series A-2 Notes (a)(c)(f) Total Structured Premium Life Settlement Notes (Cost $300,892) PROMISSORY NOTES - 0.19% Symbios Holdings, Inc. 15.00%, 07/16/2012 (c)(f) Total Promissory Notes (Cost $450,000) CORPORATE BONDS - 0.02% Washington Mutual Inc. 0.000%, 01/15/2013 (c)(d) 5.250%, 09/15/2017 (c)(d) Total Corporate Bonds (Cost $0) CONVERTIBLE NOTES - 0.08% Health Care Facilities - 0.08% Healthcare Corporation Of America (a) 1 Total Convertible Notes (Cost $100,000) Shares WARRANTS - 0.61% Andina Acquisition Corporation Expiration: May 2015 Exercise Price: $0.50 (a) Australia Acquisition Corporation Expiration: October 2015 Exercise Price: $11.50 (a) Azteca Acquisition Corporation Expiration: April 2018 Exercise Price: $12.50 (a) Blue Wolf Mongolia Holdings Corporation Expiration: July 2016 Exercise Price: $12.00 (a) Cazador Acquisition Corporation, Ltd. Expiration: October 2015 Exercise Price: $7.50 (a) China Growth Equity Investment, Ltd. Expiration: February 2013 Exercise Price: $12.00 (a) Empeiria Acquisition Corporation Expiration: December 2017 Exercise Price: $11.50 (a) Global Cornerstone Holdings, Ltd. Expiration: April 2016 Exercise Price: $11.50 (a) Global Eagle Acquisition Corporation Expiration: May 2016 Exercise Price: $115.00 (a) Lone Oak Acquisition Corporation Expiration: March 2016 Exercise Price: $5.00 (a) Nautilus Marine Acquisition Corporation Expiration: July 2016 Exercise Price: $11.50 (a) Prime Acquisition Corporation Expiration: March 2016 Exercise Price: $7.50 (a) RLJ Acquisition, Inc. Expiration: February 2016 Exercise Price: $12.00 (a) ROI Acquisition Corporation Expiration: February 2017 Exercise Price: $120.00 (a) SCG Financial Acquisition Corporation Expiration: May 2016 Exercise Price: $11.50 (a) Selway Capital Acquisition Corporation Expiration: November 2016 Exercise Price: $0.75 (a) Tile Shop Holdings, Inc. Expiration: November 2015 Exercise Price: $11.50 (a) Universal Business Payment Solutions Acquisition Corporation Expiration: May 2017 Exercise Price: $6.90 (a) Total Warrants (Cost $750,398) RIGHTS - 0.00% 1st Constitution Bancorp (a) 0 Total Rights (Cost $0) 0 MONEY MARKET FUNDS - 28.05% Fidelity Institutional Government Portfolio - Class I, 0.010% (e) Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.010% (e) Total Money Market Funds (Cost $33,771,880) Total Investments (Cost $148,924,288) - 131.01% Liabilities in Excess of Other Assets - (31.01)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Each share consists of one share of common stock and one warrant. (c) Fair valued securities. The total market value of these securities was $8,228,145, representing 6.83% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at September 30, 2012. (f) Illiquid security. The total market value of these securities was $566,525 representing 0.47% of net assets. (g) Security currently undergoing a full liquidation with all proceeds paid out to shareholders. (h) Each unit consists of one share of common stock, one half of a non-transferrable warrant and one half of a transferrable warrant. (i) The coupon rates shown represent the rates at September 30, 2012. Valuation of Investments—The Fund calculates its net asset value based on the current market value for its portfolio securities. The Fund normally obtains market values for its securities from independent pricing sources and broker-dealers. Independent pricing sources may use last reported sale prices or if not available the most recent bid price, current market quotations or valuations from computerized “matrix” systems that derive values based on comparable securities. A matrix system incorporates parameters such as security quality, maturity and coupon, and/or research and evaluations by its staff, including review of broker-dealer market price quotations, if available, in determining the valuation of the portfolio securities. If a market value is not available from an independent pricing source or a broker-dealer for a particular security, that security is valued at fair value as determined in good faith by or under the direction of the Fund’s Board of Directors (the “Board”). Various factors may be reviewed in order to make a good faith determination of a security’s fair value. The auction rate preferred securities and the structured life settlement notes are valued at cost, unless other observable market events occur. The purchase price, or cost, of these securities is arrived at through an arms length transaction between a willing buyer and seller in the secondary market and is indicative of the value on the secondary market. Current transactions in similar securities in the marketplace are evaluated. Factors for other securities may include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; and changes in overall market conditions. If events occur that materially affect the value of securities between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities may be fair valued. The amortized cost method of valuation, which approximates market value, generally is used to value short-term debt instruments with sixty days or less remaining to maturity, unless the Board or its delegate determines that this does not represent fair value. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various input and valuation techniques used in measuring fair value. Fair value inputs are summarized in the three broad levels listed below: Level 1— Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2— Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Fund adopted Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2011-04 (“ASU 2011-04”), Fair Value Measurement: Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRS, which, among other things, clarifies existing disclosure requirements provided by ASC 820 regarding the level of disaggregation and the inputs and valuation techniques used to measure fair value. The significant unobservable inputs used in fair value measurement of the Fund’s investment companies, corporate bonds, promissory notes, and structured finance notes are (1) cost and (2) indicative bids or price ranges from dealers, brokers, or market makers. Significant changes in any of these inputs in isolation may result in a change in higher fair value measurement. In accordance with procedures established by the Fund’s Board of Directors, the Adviser shall initially value non-publicly-traded securities (for which a current market value is not readily available) at their acquisition cost less related expenses, where identifiable, unless and until the Adviser determines that such value does not represent fair value. The Adviser sends a memorandum to the Chairman of the Valuation Committee with respect to any non-publicly-traded securities that are valued using a method other than cost detailing the reason, factors considered, and impact on the Fund’s NAV. If the Chairman determines that such fair valuation(s) require the involvement of the Valuation Committee, a special meeting of the Valuation Committee is called as soon as practicable to discuss such fair valuation(s). The Valuation Committee of the Board consists of at least two non-interested Directors, as defined by the Investment Company Act of 1940. At each regular quarterly Board meeting, the Adviser delivers a written report (the “Quarterly Report”) to the Board regarding any recommendations of fair valuation during the past quarter, including fair valuations which have not changed. The Board reviews the Quarterly Report and discusses the valuation of the fair valued securities. The Valuation Committee reviews all Quarterly Reports and any other interim reports, and reviews and approves the valuation of all fair valued securities. This review includes a review and discussion of an updated fair valuation summary with appropriate levels of representatives of the Adviser’s management. The following is a summary of the fair valuations according to the inputs used as of September 30, 2012 (Unaudited) in valuing the Fund's investments: Quoted Prices in Active Significant Other Markets for Identical Observable Inputs Unobservable Inputs Investments (Level 1) (Level 2) (Level 3) Total Investment Companies $ $ - $ $ Preferred Stocks - - Common Stocks - Structured Life Settlement Notes - - Promissory Notes - - Corporate Bonds - - Convertible Notes - - Warrants - Rights - Money Market Funds - - Total $ The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Balance as of December 31, 2011 $ Accrued discounts / premiums - Realized gain (loss) Change in unrealized appreciation (depreciation) Purchases Sales Transfers in and / or out of Level 3 - Balance as of September 30, 2012 $ During the period ended September 30, 2012, there were no significant transfers into and out of Levels 1 and 2. Transfers between levels are recognized at the end of the reporting period. Type of Security Fair Value at 9/30/2012 Valuation Techniques Unobservable Input Range Investment Companies Fair Value Pricing Third party inputs NA Structured Life Settlement Notes Fair Value Pricing Third party inputs NA Promissory Notes Fair Value Pricing Third party inputs NA Corporate Bonds Fair Value Pricing Third party inputs NA The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Special Opportunities Fund, Inc. By (Signature and Title) /s/ Andrew Dakos Andrew Dakos, President Date 11/26/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Andrew Dakos Andrew Dakos, President Date11/26/2012 By (Signature and Title) /s/ Gerald Hellerman Gerald Hellerman, Chief Financial Officer Date11/23/2012
